



Exhibit 10.1


THE PROGRESSIVE CORPORATION
2017 DIRECTORS EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT




This Agreement (“Agreement”) is made this May __, 2020, by and between <name of
participant> (“Participant”) and The Progressive Corporation (the “Company”).


1.    Award of Restricted Stock. The Company hereby grants to Participant an
award (the “Award”) of restricted stock (the “Restricted Stock”) consisting of
<number of shares> of the Company’s Common Shares, $1 Par Value (“Common
Shares”), pursuant to, and subject to the terms of, The Progressive Corporation
2017 Directors Equity Incentive Plan (the “Plan”).


2.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or the Restricted Stock, unless and until Participant has fully
executed this Agreement and delivered it to the Company (in the Company’s
discretion, such execution and delivery may be accomplished through electronic
means).


3.    Restrictions; Vesting. The Restricted Stock shall be subject to the
restrictions and other terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference, and in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, Participant’s rights in and
to the shares of Restricted Stock shall vest on April 8, 2021.


The shares of Restricted Stock awarded under this Agreement shall vest as set
forth above unless, prior to such vesting date, the Award and the applicable
shares of Restricted Stock are forfeited or have become subject to accelerated
vesting under the terms and conditions of the Plan or this Agreement. Until the
shares of Restricted Stock vest, Participant shall not sell, transfer, pledge,
assign or otherwise encumber such shares of Restricted Stock or any interest
therein.


4.    Manner In Which Shares Will Be Held. All shares of Restricted Stock
awarded to Participant hereunder shall be issued in book-entry form and held by
the Company, or its designee, in such form, and as such, no stock certificates
evidencing such shares will be issued or held with respect to such Restricted
Stock. Certain terms, conditions and restrictions applicable to such Restricted
Stock will be noted in the records of the Company’s transfer agent and in the
book-entry system. At the Company’s discretion, and subject to the provisions of
this Paragraph 4, stock certificates evidencing the shares of Restricted Stock
awarded under this Agreement may be issued and registered in the name of
Participant. In such event, such certificates shall be delivered to and held in
custody by the Company, or its designee, until the restrictions thereon shall
have lapsed or any conditions to the vesting of such Award, or a portion
thereof, have been satisfied, and such certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.


Participant hereby irrevocably authorizes the Company and the Compensation
Committee of the Board of Directors (the “Committee”) to take any and all
appropriate action with respect to the evidence of Participant’s Restricted
Stock, including, without limitation, issuing certificates for such Restricted
Stock, issuing such Restricted Stock in book-entry form, transferring any
previously issued certificates into book-entry form, transferring any Restricted
Stock (whether held in certificate or book-entry form) into unrestricted form at
vesting, or canceling any Restricted Stock (whether held in certificate or book-


1



--------------------------------------------------------------------------------





entry form) as and when required by this Agreement or the Plan, or undertaking
any other action which may be done lawfully by the Company or the Committee in
the administration of the Plan and this Agreement. Participant specifically
acknowledges and agrees that such certificates and/or book-entry evidence of
Participant’s Restricted Stock may be transferred or cancelled pursuant to this
Agreement and the Plan without requiring that a Stock Power be executed and
delivered by Participant or requiring any other action on the part of
Participant, and Participant authorizes the Company to undertake each such
action without such Stock Powers.


Participant hereby further irrevocably appoints the Secretary of the Company and
any employee of the Company who may be designated by the Secretary, and each of
them, Participant’s true and lawful attorney-in-fact and agent, with full power
of substitution and resubstitution, for Participant and in his or her name,
place and stead, in any and all capacities, to execute and deliver each and
every document (including, without limitation, any such Stock Powers) which may
be necessary or appropriate in connection with the issuance, transfer,
cancellation or other action taken in connection with the Restricted Stock
awarded hereunder pursuant to this Agreement or the Plan. The rights granted by
Participant under this paragraph shall automatically expire as to shares of
Restricted Stock awarded hereunder upon the transfer of such shares into
unrestricted form at vesting or upon the cancellation of such shares at any
time, as applicable, pursuant to this Agreement and the Plan.


5.    Rights of Shareholder. Except as otherwise provided in this Agreement or
the Plan, Participant shall have, with respect to the shares of Restricted Stock
awarded hereunder, all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any dividends as declared
by the Company’s Board of Directors.


6.    Shares Non-Transferable. No shares of Restricted Stock shall be
transferable by Participant other than by will or by the laws of descent and
distribution. In the event any Award is transferred or assigned pursuant to a
court order, such transfer or assignment shall be without liability to the
Company, and the Company shall have the right to offset against such Award any
expenses (including attorneys’ fees) incurred by the Company in connection with
such transfer or assignment.


7.    Restricted Stock Deferral Plan. If Participant is eligible, and if
Participant has made the appropriate election, to defer all or a portion of the
Restricted Stock awarded hereunder into The Progressive Corporation Directors
Restricted Stock Deferral Plan (the “Deferral Plan”), then the Common Shares
that would otherwise vest in accordance with the terms of this Agreement and are
subject to such election, instead of being delivered to Participant, shall be
credited to Participant’s account and distributed in accordance with the terms
of the Deferral Plan and Participant’s deferral election thereunder.


8.    Dividends. Participant acknowledges and agrees that the Company will pay,
or cause to be paid, any cash dividends payable in respect of Restricted Stock
through such method(s) of payment as the Company deems advisable, on or promptly
after the date established by the Board of Directors for the payment of such
cash dividend to holders of the Company’s Common Shares (the “Dividend Payment
Date”), including, but not limited to: (i) payment by the Company’s transfer
agent through the procedures established generally for shareholders of record;
or (ii) payment by the Company to Participant directly by appropriate check,
draft or automatic deposit, provided, however, that in the event a Vesting Date
falls between a record date and a Dividend Payment Date for any such dividend
and Participant has deferred the Award pursuant to and in accordance with the
terms of the Deferral Plan, then such dividend shall not be paid to Participant
but instead shall be reinvested in accordance with the Deferral Plan.




2



--------------------------------------------------------------------------------





9.    Termination of Service. Except as otherwise provided in the Plan or as
determined by the Committee, if Participant’s service as a member of the Board
of Directors terminates for any reason other than death or Disability, all
Restricted Stock held by Participant which is unvested or subject to restriction
at the time of such termination shall be automatically forfeited immediately
after such termination. In the event Participant dies while serving on the Board
of Directors, all Restricted Stock held by Participant shall vest in full
immediately after Participant’s death, and the Company shall process such
vesting within thirty (30) days of receipt of notice thereof. In the event
Participant resigns or is removed from the Board of Directors as a result of
Participant’s Disability, all Restricted Stock held by Participant shall vest in
full immediately after such resignation or removal, and the Company shall
process such vesting within thirty (30) days of the date on which the Committee
determines that such resignation or removal was the result of Participant’s
Disability (but not later than December 31 of the year of such resignation or
removal, or if later, the 15th day of the third calendar month following such
resignation or removal).


10.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties hereto relating
to the subject matter hereof; provided, however, that the Agreement shall be at
all times subject to the Plan as provided above.


11.    Amendment. The Committee, in its sole discretion, may hereafter amend the
terms of this Award to the fullest extent permitted by Section 13 of the Plan.


12.    Definitions: Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in the Plan.


13.    Acknowledgment. Participant hereby: (i) acknowledges receiving a copy of
the Plan Description relating to the Plan, and represents that he or she is
familiar with all of the material provisions of the Plan, as set forth in such
Plan Description; (ii) accepts this Agreement and the Restricted Stock awarded
pursuant hereto subject to all provisions of the Plan and this Agreement; and
(iii) agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee relating to the Plan, this Agreement or the
Restricted Stock awarded hereunder.


Agreed to as of the day and year first written above.






                                                
                            




THE PROGRESSIVE CORPORATION




By: /s/ Daniel P. Mascaro                                 Daniel P. Mascaro
Vice President & Secretary




3

